Rugg, C.J.
This is a suit in equity whereby the plaintiff seeks equitable replevin of an automobile alleged to belong to her and to be detained against her right by the defendant. No demurrer was filed to the bill but the defendant answered to the merits. Every essential allegation in the bill of complaint was denied in the answer which also set up title in the defendant. The case was referred to a master. As the evidence is not reported the findings of the master must be accepted as true since they are not mutually inconsistent. Thus it appears that the plaintiff is the sole owner of the automobile and that the defendant detains it from her without right. It was bought in part with money of the plaintiff and in part with money furnished by the defendant. • The two were at that time engaged to be married, and, the defendant not having given the plaintiff an engagement ring, the automobile was purchased in lieu thereof so far as concerned the defendant. Title was taken in the name of the plaintiff, and all insurance policies were issued in her name. A brother of the defendant asserted a lien on the automobile which the master found to be groundless. It was also found by the master, so far as material, that subsequently to the bringing of the present suit the automobile had been attached in an action brought by the father of the defendant against the plaintiff and defendant whereby there was claimed *80service for the care and custody of the automobile, and that the automobile is legally in the possession of a deputy sheriff. The attorney for the defendant in the case at bar was also the attorney for the plaintiff in that action. At the hearing on the master’s report the trial judge on the facts reported by the master and the inferences drawn therefrom found that the action brought by the defendant’s father was groundless and frivolous and was instituted at the suggestion of the defendant. A final decree was entered to the effect that the plaintiff is the sole owner of the automobile; the defendant was ordered to return the same within ten days from the entry of the decree and pay the costs. The defendant’s appeal brings the case here.
The finding of the master establishes every essential fact in favor of the plaintiff. The inference drawn by the trial judge as to the nature of the action in which the automobile was held under attachment was justified. As between the plaintiff and the defendant it is the duty of the latter to return the automobile to its owner. To that end in the circumstances here disclosed he could be required in effect to secure rightful possession .of the automobile.
Although the facts ultimately found did not support the allegations of the bill requiring the peculiar relief afforded by equity, it is the common practice in this Commonwealth to proceed to final adjudication of the rights of the parties. Newburyport Institution for Savings v. Puffer, 201 Mass. 41, 47. That principle is especially applicable on the facts here found to a suit like the present. United Shoe Machinery Co. v. Holt, 185 Mass. 97. The case at bar is clearly distinguishable from Hoshor-Platt Co. v. Miller, 190 Mass. 285.
The defendant has printed in his brief what purport to be requests for rulings of law. They are not in the record and ordinarily would be no part of an equity appeal.

Decree affirmed with costs.